ORDER

PER CURIAM.
O.T. (Mother) appeals the trial court’s denial of her motion to set aside the judgment terminating Mother’s parental rights. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. In the Interest of M.R. and E.R., 894 S.W.2d 193, 195 (Mo.App. E.D.1995); Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).